17 F.3d 394
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Manuel Antonio HURTADO-RODRIGUEZ, Petitioner,v.IMMIGRATION & NATURALIZATION SERVICE, Respondent.
No. 93-70330.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 5, 1993.*Decided Feb. 9, 1994.

1
Before:  SNEED, SKOPIL, and FERGUSON, Circuit Judges


2
MEMORANDUM**


3
Manuel Antonio Hurtado-Rodriguez, a native and citizen of El Salvador, petitions for review of the Board of Immigration Appeals' ("BIA") dismissal of his appeal of the Immigration Judge's ("IJ") order of deportation.  Hurtado-Rodriguez contends that the BIA abused its discretion by refusing to reopen his deportation proceeding following a hearing held in absentia.  He contends that he established reasonable cause for his failure to appear by showing that he did not receive notice of the hearing from his attorney.  We reject his contention, and we deny the petition for review.


4
A deportation hearing may be held in absentia if the alien has been given a reasonable opportunity to be present and fails to appear without reasonable cause.  8 U.S.C. Sec. 1252(b);   INS v. Lopez-Mendoza, 468 U.S. 1032, 1038-39 (1984).  Notice of a deportation hearing served on the alien's counsel of record constitutes notice to the alien.  See 8 C.F.R. Sec. 292.5(a).  Because counsel of record was notified of the hearing, Hurtado-Rodriguez had notice and he therefore failed to show reasonable cause for his failure to appear.  See id.


5
PETITION DENIED.



*
 The panel unanimously finds this case suitable for submission on the record and briefs and without oral argument.  Fed.R.App.P. 34(a), Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3